Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer memory architecture suitable analyzing a graph” does not constitute a process, machine, manufacture or composition of matter within the meaning of 35 U.S.C. 101.
Art rejection is applied in anticipation of applicant amending the claims to place them in a statutory class. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 recite in the preamble “a computer memory architecture suitable analyzing a graph”. It is not clear what is considered suitable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102*a)(1) as being anticipated by or in the alternative obvious over Zhang et al, “Degree-aware Hybrid Graph Traversal on FPGA-HMC Platform”, FPGA ’18, February 25–27, 2018, Monterey, CA, USA. ACM ISBN 978-1-4503-5614-5/18/02.
Regarding claim 1, Zhang substantially discloses teaches or suggests a computer memory architecture suitable analyzing a graph, comprising:
a plurality of computer processor nodes interconnected together and residing on a microchip, such that each of the computer processor nodes includes a memory (see at least 5.2 note the plurality of computer processor nodes reads on the register file and the on-chip DRAM); and
one or more off-chip memory modules accessible to the plurality of computer processor nodes (see at least 5.2 vertices whose degrees are smaller than 4 in the rmat graph dataset can be stored off-chip);
wherein data related to high-degree vertices of a graph are stored in the memories of the plurality of computer processor nodes and data related to low-degree vertices of the graph are stored in the one or more off-chip memory modules, where the high-degree vertices are a subset of vertices in the graph and the low-degree vertices are the remainder of vertices in the graph, such that the high-degree vertices individually have more edges than the low-degree vertices (see at least 5.2 Degree-aware data placement);
wherein atomic operations pertaining to update of the high-degree vertices are performed by an atomic operations computer unit associated with the respective computer processor node where the data related the high-degree vertices is stored, and atomic operations pertaining to update of the low-degree vertices are performed by an atomic operations computer unit on a respective off-chip memory module where the data related to the low-degree vertices is stored (see at least Figure 9(a) atomic updates)..

Regarding claim 2, Zhang does not specifically show the computer memory architecture of claim 1 wherein high-degree vertices are chosen from the graph such that data related to the high-degree vertices fits in space of the memory on the plurality of computer processor nodes. However, Zhang clearly teaches storing the whole graph in the on-board DDR DRAM severely limits performance due to the bandwidth bottleneck of the memory  (see at least 2.2). This clearly suggests to one of ordinary skill in the art before the effective filing date of the claimed invention to include choosing vertices as claimed in order to avoid bandwidth bottleneck.  .

Regarding claim 3, Zhang teaches or suggests the computer memory architecture of claim 1 wherein each of the computer processor nodes includes a core processor, a cache memory, a secondary memory, and an atomic operations compute unit, wherein data related to high-degree vertices is stored in the secondary memory and the atomic operations pertaining to said data is performed by the atomic operations computer unit (see 5.2 Degree-aware data placement), Figure 9(a) atomic updates).
 
Regarding claim 4, Zhang teaches or suggests the computer memory architecture of claim 3 wherein each of the computer processor nodes further includes an on-chip vertex management unit interfaced with the core processor, the cache memory, the secondary memory, the atomic compute unit and the off-chip memories, wherein the on-chip vertex management unit is configured to receive data requests and route the data requests to one of the secondary memory or one of the off-chip memories (see at least 5.1 Hybrid graph traversal algorithm on FPGA-HMC platform)..

Regarding claim 5, Zhang teaches or suggests the computer memory architecture of claim 4 wherein the graph is processed by a graph algorithm executed by core processors of the plurality of computer processor nodes, and the on-chip vertex management unit updates a list of vertices in accordance with the graph algorithm, where the vertices in the list of vertices are active in next iteration of the graph algorithm (see at least 5.1 Hybrid graph traversal algorithm on FPGA-HMC platform).

Regarding claim 6, Zhang teaches or suggest the computer memory architecture of claim 1 wherein each of the one or more off-chip memory modules includes an atomic operations compute unit, a memory controller, and a memory, wherein data related to low-degree vertices is stored in the memory and the atomic operations pertaining to said data is performed by the atomic operations computer unit (see at least 5.2 Degree-aware data placement), Figure 9(a) atomic updates).

Regarding claim 7, Zhang teaches or suggests the computer memory architecture of claim 5 wherein each of the one or more off-chip memory modules further includes an off-chip vertex management unit is configured to receive data requests from the computer processor nodes and manages the atomic operations embodied in the data requests (see at least Figure 8).

Regarding claim 8, Zhang teaches or suggests the computer memory architecture of claim 1 wherein the one or more off-chip memory modules are connected via a serial communication link to the plurality of computer processor nodes (see at least Figure 8).

Claim 10 merely differs from claim 1 by specifying more components for the processor node and the off-chip memory. However the recited components of cache memory, scratchpad memory, atomic operation compute unit, memory controller are mere standard components in any computing system. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any standard computer components while implementing the computer memory architecture of  Zhang depending on users/applications requirements.

Claims 11-15, 17 essentially recite limitations similar to claims 2-6, 8thus are rejected for the same reasons discussed in claims 2-3, 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, “Degree-aware Hybrid Graph Traversal on FPGA-HMC Platform”, FPGA ’18, February 25–27, 2018, Monterey, CA, USA, further in view of Vasudevan et al (US 9075935). 
Regarding claim 9, although Zhang does not specifically show the computer memory architecture of claim 1 wherein vertices in the graph represent web pages and edges in the graph represent hyperlinks, it is common practice in the art to do so as shown by Vasudevan (see at least col.3 lines 28-32). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to allow users of the computer memory architecture of Zhang to navigate interconnected webpages.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al, “Degree-aware Hybrid Graph Traversal on FPGA-HMC Platform”, FPGA ’18, February 25–27, 2018, Monterey, CA, USA, further in view of Lo et al (US 20130326294).
Regarding claim 16, Zhang does not specifically show the computer memory architecture of claim 10 wherein the one or more off-chip memory modules are implemented as a three-dimensional random access memory interface. However it is common practice in the art as shown by Lo to do so (see at least 0005). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the computer memory architecture of Zhang in order to benefit from the advent in integrated memory manufactures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junwhan Ahn et al, “A Scalable Processing-in-Memory Accelerator for Parallel Graph Processing”, ISCA’15, June 13–17, 2015, Portland, OR, USA, © 2015 ACM. ISBN 978-1-4503-3402-0/15/06 DOI: http://dx.doi.org/10.1145/2749469.2750386, 13 pages.

Junwhan Ahn et al, “PIM-Enabled Instructions: A Low-Overhead, Locality-Aware Processing-in-Memory Architecture”, ISCA'J5, June 1 3-17, 2015, Portland, OR, USA © 20 15 ACM. ISBN 978-1-4503-3402-0/15/06 http://dx.doi.org/l0.1145/2749469.2750385 , 13 pages.

Shijie Zhou et al, “Accelerating Graph Analytics on CPU-FPGA Heterogeneous Platform”, 2017 29th International Symposium on Computer Architecture and High Performance Computing, 978-1-5090-1233-6/17 © 2017 IEEE. DOI 10.1109/SBAC-PAD.2017.25, 8 pages.

Li et al (US 20190258401) teach providing an improved computer architecture that exploits an awareness of vertex degree in implementing the graph-traversal. First, during the bottom-up portion of the traversal, the architecture sequences through the vertex data according to vertex degree. As will he discussed in the application, the inventors have determined that this sequencing can greatly reduce unproductive edge checks. Second, during access to the vertex data, access time is reduced by loading the data with greatest access frequency in the fastest memory of the memory hierarchy. In this regard, the inventors have determined that high index vertices data is accessed more frequently. Third, when the data is compressed to allow greater data storage in fast memory, storage footprint is reduced by associating the vertex data for high-degree vertices with shorter codewords improving the representation of this data in the smaller, faster memory structures.

Macko et al (US 20160071233) teach graph processing using a mutable multilevel graph representation including comparing the degree of the vertex to one or more pre-determined threshold values and if a copy-large parameter value is true and the degree of vertex ν is greater than or equal to a pre-determined degree cutoff value  or if a copy-small parameter value is true and the degree of vertex ν is less than or equal to a pre-determined degree cutoff value, the method may include copying the entire adjacency list for vertex ν into a new read-only level in the mutable multilevel data structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                       /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        2 July 2022